COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-17-00383-CV


IN RE MAX GROSSMAN

                                       ----------

           FROM THE 384TH DISTRICT COURT OF EL PASO COUNTY
                     TRIAL COURT NO. 2017-DCV-2528

                                       ----------

                           MEMORANDUM OPINION1

                                       ----------

      In Grossman v. City of El Paso, in trial court cause number 2017-DCV-

2528, Relator Max Grossman sought a declaratory judgment and injunctive relief

with regard to Real Party in Interest the City of El Paso’s compliance with natural

resources code requirements as to the City’s proposed demolition of several

historic buildings in the City’s downtown area.       The City filed a plea to the

jurisdiction, which the trial court denied. The City filed an interlocutory appeal,

and Relator filed a motion for emergency relief and petition for writ of injunction in


      1
          See Tex. R. App. P. 47.4.
the El Paso Court of Appeals to halt the demolition of the historic buildings while

the interlocutory appeal remained pending. The El Paso court granted temporary

emergency relief.

      This original proceeding and the underlying interlocutory appeal, now

appellate cause numbers 02-17-00383-CV and 02-17-00384-CV, respectively,

were transferred to this court by order of the Supreme Court of Texas.2 See

Misc. Docket No. 17-9147 (Tex. Oct. 31, 2017, order) (transferring cause

numbers 08-17-00199-CV and 08-17-00200-CV).

      An appellate court may issue all writs necessary to protect its own

jurisdiction. Tex. Gov’t Code Ann. § 22.221(a) (West Supp. 2017). Because

demolition of the historic buildings at issue would moot the underlying

interlocutory appeal, causing this court to lose jurisdiction, injunctive relief is

proper. See In re 1707 New York Ave., LLC, No. 02-14-00258-CV, 2014 WL
4946976, at *1 (Tex. App.—Fort Worth Oct. 2, 2014, orig. proceeding) (mem.

op.) (determining that demolition of apartment buildings would interfere with

court’s subject matter jurisdiction in the underlying appeal by rendering at least

one issue moot); see also In re Teague, No. 02-06-00033-CV, 2006 WL 302123,

at *2–3 (Tex. App.—Fort Worth Feb. 6, 2006, orig. proceeding) (mem. op.)

(“[D]emolition of the structure on the property before resolution of the appeal

      2
       We immediately requested a status update from the parties upon
receiving the transfer of these cases. Issues related to the ancillary discovery
and contempt proceedings discussed by the parties in their updates to this court
remain pending under this cause number.


                                        2
would render the appeal moot.”); Pace v. McEwen, 604 S.W.2d 231, 233 (Tex.

Civ. App.—San Antonio 1980, orig. proceeding) (observing that because the

appellate court issues injunctions only for the limited purpose of protecting its

jurisdiction “and not for the purpose of protecting a litigant, [the court’s] exercise

of that power in no degree depends upon the rights of a litigant or the remedies

available to him”); cf. City of El Paso v. Caples Land Co., 408 S.W.3d 26, 29, 36

(Tex. App.—El Paso 2013, pet. denied) (distinguishing direct appeal of order

granting temporary injunction and denying plea to the jurisdiction from Teague

situation involving exclusive appellate jurisdiction under government code section

22.221).

      Accordingly, we grant Relator’s petition for writ of injunction to preserve

this court’s jurisdiction over the subject matter of the pending interlocutory appeal

and order that the temporary injunction placed by the El Paso Court of Appeals

and then clarified in its second amended emergency order of September 12,

2017 shall remain in effect during the pendency of the interlocutory appeal. A

writ of injunction will issue only if the City fails to comply with the order of this

court set forth in this opinion.

                                                    /s/ Bonnie Sudderth

                                                    BONNIE SUDDERTH
                                                    CHIEF JUSTICE

PANEL: SUDDERTH, C.J.; GABRIEL and PITTMAN, JJ.

DELIVERED: December 7, 2017



                                          3